FILED
INC :
US. DISTRICT COCR eS wy
UNITED STATES DISTRICT COURT 4 17a |
| *

EASTERN DISTRICT OF NEW YORK
Honorable U.S. District Court Judge, Joseph Bianco LONG ISLAND OFFICE
United States District Court Judge,
United States District Court
For the Eastern District of New York,
Alfonse M. D’Amato Federal Courthouse,
100 Federal Plaza
Central Islip, New York 11722

In Re. Case No. 11-CR-516 JFB “United States vs Michael Howard Ashley

EMERGENCY MOTION TO UNSEAL ALL JUSTICE DEPARTMENT DOCUMENTS IN THIS CASE

Relief Sought

Your Honor, Petitioner, Laurence “Holzer” is a victim of the crimes of defendant, Michael
Howard Ashley.

in this eight-year-old criminal case, this year, Justice reset sentencing of the defendant three
times, with total disregard to sending any notices to Holzer, despite their knowledge of this
litigation, causing him great costs and undue harm.

Continuing to act in good faith, Holzer made discovery that defendant Michael Howard Ashley
has been set for sentencing on July 17, 2019.

Holzer flew to New York on July 16" at great cost, and while at the Clerk of US District Court
office, Holzer made discovery, among other things, that Loretta Lynch is the signing attorney on
the original criminal complaint against Ashley, docket entry 4, and of more relevancy that
Justice submitted the presentence report and presentencing letters under seal from the public
and with no way for Holzer to read them for relevancy and without ever having interviewed
Holzer despite Justice having prior knowledge that Holzer at all times had first hand knowledge
of the crimes of the defendant, Michael Howard Ashley.

Holzer believes that the July 17" sentencing hearing of the defendant, Michael Howard Ashley,
going forward with Holzer having not first had the ability to read or at least review the
information that Justice submitted in the presentence report and letters will prejudice Holzer’s
litigation for reasons briefly summarized in this motion.

RECEIVED

JUL 1 2019
EDNY PRO SE OFFICE
Holzer believes that Justice Department has no delegated authority to enter into any deal with
the defendant without first interviewing the victims of the defendant and without first checking
with State prosecutors to make sure that none of the acts of the defendant can or should be
prosecuted in State Court.

Holzer asserts that in the case of this defendant, Michael Howard Ashley, that this defendant is
well able to be prosecuted in State Court in Florida and New York, in similar fashion as Paul
Manafort was convicted in Federal Court of financial crimes and now is facing trial for mortgage
fraud in State Court.

WHEREFORE, by this Motion, Holzer respectfully petitions Your Honor, pursuant to the
“Freedom of Information Act,” and asks that Your Honor Orders that all documents
pertaining to this case and this defendant to be unsealed immediately and prior to this
defendant hearing his sentence for his crimes against humanity in this, one of the largest
mortgage and bank frauds in U.S. history.

Continuing in good faith, Holzer respectfully requests Your Honor order Justice to present
Holzer with a copy of the unsealed presentence report and presentence letters that Justice filed
sealed, and that Holzer be granted a 30-minute recess in the proceedings to review them, in
lieu of Holzer asking Your Honor for an adjournment.

The Crime Victims Rights Act

Your Honor, without wanting to belabor this point today; Former US Attorney General and
Signing Attorney of the original criminal complaint in this case, Loretta Lynch, former HUD
Secretary, Julian Castro, US Trustee, Ken Barnard, Trustee Special Litigation Counsel, the Firm
Silverman Acampora, Attorney to defendant, Michael Howard Ashley, Kevin Keating, Holzer’s
former attorneys, Alan and Judith Fellheimer, are and have been involved and engaged ina
criminal conspiracy and civil fraud scheme in violation of the Crime Victims Rights Act, for the
purpose of denying to Holzer due process and to enrich themselves and for political motivation.

Some of the Most Egregious Acts by Justice and Trustee in this case

Egregious Act 1: On docket for 11-CR-516 EDNY, Justice Attorney, Alfred Coffey declared that
there are no related cases to defendant, Michael Howard Ashley. Holzer respectfully asserts
that is a lie from the pit of hell. Case 10-79280 EDNY is the bad faith involuntary chapter 7
bankruptcy of repeat felon, defendant, Michael Howard Ashley’s former lender, “Ideal”
Mortgage Bankers, formerly doing business as “LendAmerica.”

In that involuntary bankruptcy case alone, because of the acts of the defendant, the unsecured
creditors stand to lose an estimated $600 million dollars.
Egregious Act 2: In the year 2009, Holzer and his wholly owned company, “Global” Appraisal
Solutions, LLC was the very first party ever to file suit against the Lender, “Ideal” Mortgage
Bankers, formerly known as LendAmerica, for criminal acts and civil real estate appraisal fraud.

Approximately one week after Global sued Ideal, the US sued Ideal in a different complaint.

The US Justice Department, as prosecutor of the Lender’s former officers and HUD as Regulator
of the Lender violated and breached their fiduciary duty to Global as crime victim and as real
estate appraiser, pursuant to Federal Law and Regulations, by at all times refusing to interview
Holzer about his firsthand knowledge of the criminal acts of defendant, Michael Howard Ashley.

Justice, through Loretta Lynch as signing attorney, willfully ignored Global and Holzer’s
complaint in the public domain in the Eastern District of New York in front of Honorable Judge
Bianco and ultimately Justice caused to held an injunction hearing in the year 2009.

Justice illegally conspired with Holzer’s former counsel, Alan and Judith “Fellheimer” and they
refused to let Holzer testify at the HUD injunction hearing against the Lender, despite Holzer’s
complaint having been in the public domain. Defendant Ashley appeared before Honorable
Judge Bianco via a sworn affidavit and stated, “l am not doing those illegal things any longer.”

As a direct consequence of Justice refusing to allow Holzer to testify to rebut the Ashley false
testimony with fact, Your Honor ruled that Lender was entitled to due process and the lender
survived the hearing. We now know today, ten years later, because the lender survived the
injunction hearing, and the accounts were not frozen that day, that defendant Michael Ashley
was then able to steal and otherwise misappropriate over $60 million of other people’s money.

Egregious Act 3: Justice, at all times, prosecuted defendant, Michael Ashley under seal from
the public, despite this case never at any time been a national security threat. Under seal
from the public, and with prior knowledge of the complaint of Holzer in the public domain,
Justice executed a corrupt back — door plea deal with the defendant. This deal violates the
Crime Victims Rights Act.

Egregious Act 4: Despite Global having obtained a judgement against the Lender well in
advance of the United States doing the same, Global was sucker punched by Justice who was
also doing the prosecution and so the defendant Michael Ashley expressly exercised his 5"
amendment attestation, which stopped Global for six months from execution of it’s judgment
while the US improperly helped itself to the Lender’s assets.

Egregious Act 5: After six months, Global obtained the Lender’s books from the Controller,
discovered that defendant, Michael Ashley stole $60 million and sued him and his entities in a
fraudulent conveyance complaint. One day later the defendant’s cronies went to Court and
forced the lender into what is a bogus, fraudulent and bad faith involuntary chapter 7
bankruptcy proceeding. Trustee Ken Barnard was appointed over the Lender’s bankruptcy in
related case 10-79280 EDNY and Trustee Barnard hired Special litigation Counsel, Silverman
Acampora. Trustee former lead counsel, Lon Seidman, who has been terminated pursuant to
docket, has made written admission that he willfully did not send to Holzer or Global the
required “Notice of Meeting of Creditors.” This prejudiced Holzer and deeply harmed him in
his litigation causing this issue to go on for almost ten years.

Egregious Act 6: Trustee, Ken Barnard, and his Counsel time and again have been caught in
express and oral lies. These include: Lon Seidman advised bankruptcy judge that “Global vs
Michael Ashley, et al.,” in aid of execution of his judgment was dismissed with prejudice, when

the case was dismissed without prejudice amidst a trustee crime and fraud scheme. This is
important because after Holzer demonstrates trustee crimes and fraud and violation of federal

rules, the lender bankruptcy should be dismissed and special counsel appointed to rep the
creditors to sue the Trustee and HUD. Because Holzer was the first judgment creditor against
the lender, arguably his claim should be paid first.

Egregious Act 7: Justice Attorney, Alfred Coffee, Trustee Ken Barnard, his counsel, Kevin
Keating, who is counsel to defendant Michael Ashley, and Holzer former counsel, Fellheimer
conspired to commit the felony of filing a false affidavit known as Claim 4-2 in case 10-79280
EDNY. Holzer made discovery that after his Attorney, Alan and Judith Fellheimer withdrew by
motion over his objection in his District Court case in aid of execution of his judgment and were
purporting to Holzer that they were not and no longer Holzer’s counsel, that Fellheimer, in
concert with Trustee and Justice and without Holzer’s consent , filed a false and felonious
affidavit in case 10-79280 EDNY known as Claim 4-2 and attached a letter to it stating to the
readers that Fellheimer was the counsel to Holzer and Global. Yet Fellheimer continued to
purport to Holzer that they withrew, Fellheimer did not attend any hearings, abandoned Holzer,
and left him to defend himself and with no possible way to hire substitute counsel, due to this
felonious filing.

Egregious Act 8: Justice is the prosecutor of the defendant, Michael Howard Ashley and Justice,
at all times had a fiduciary duty to Holzer as crime victim in this case, and as a civil litigant to
interview him and to consider the first hand knowledge that Holzer has of the crimes of the
defendant. HUD as regulator of the Lender and of Global, at all times had a fiduciary duty to
Global as the real estate appraiser in the four party mortgage contracts between the Lender,
the Borrower, HUD as insurer, and Global, as the appraiser. Both Justice and HUD under
Loretta Lynch and under Julian Castro breached their fiduciary duty to Holzer, Global and the
public.

Egregious Act 9: Upon information and belief, the sole purpose of the United States Justice
Department is to enforce Federal Law and Federal Regulations. In this case, for ten years,
Justice has willfully been suppressing evidence, and refusing to acknowledge any of the
applicable real estate appraisal statutes that are not only applicable law as they pertain to a
lender’s payment for real estate appraisals or a lender’s use of bogus real estate appraisals, but
the Statutes state in them that they require strict compliance and specific performance,
meaning that these parties are required to accept and apply them on their face.
The Justice Department or the Trustee was never at any time able to avoid the criminal and
civil fraud claim and judgment obtained by Global against the Lender, because Justice or
Trustee is not able to avoid the Statutes and the Statutes verbatim is the claim of Global.

Egregious Act 10: After Justice and Trustee have violated numerous federal and bankruptcy
rules of procedure in their willful and malicious attempt to further harm Holzer in violation and
breach of their fiduciary duties, and willfully lied to a federal judge and willfully filed a felonious
false affidavit in the case, now, to add further insult to injury, in the year 2019, Justice filed a
handful of sentencing pleadings, including the presentencing report and sentencing letters all
under seal from the public and with Holzer having had no ability to view them and in violation
of Holzer’s Constitutional right to due process and prejudicial to His litigation of the facts of this
case.

WHEREFORE, Holzer respectfully requests that Your Honor consider the Memorandum of Law,
the Summary of Exhibits, the Case Law that Holzer submitted, in support of his assertions, and
Holzer prays that Your Honor will declare that real estate appraisal fraud by non-payment for
real estate appraisals or use of bogus real estate appraisals by a Lender or its officer is a crime.

in so declaring, Holzer prays that Your Honor will order the Trustee to pay to Global its claim in
the amount of the judgment that Global obtained against the Lender, its statutory interest, and
$50,000 in fees,

And that Global or Holzer shall have no further interest in the estate of the Lender or in the
Lenders former officers,

And that Global and Holzer shall release and hold harmless the Lender, its officers, the United
States, its Agencies and Entities from all acts that arose from Ideal Mortgage Bankers or its
officers or the litigation by Global and Holzer against them,

And that this is in the best interest of the Parties.

WHEREFORE, if Your Honor has not yet deemed that Your Honor has enough evidence in hand
to make this determination, then Holzer prays that Your Honor will grant to Holzer his Motion
to Unseal the Documents pursuant to the Freedom of Information Act, and recess the July 17",
2019 sentencing hearing of the defendant, Michael Howard Ashley and give Holzer 30 minutes
to review the documents for any relevancy they might have to the facts of these proceedings.

Holzer believes that Your Honor granting to Him this relief is in the best interest of all Parties
and at the same time will preserve Holzer’s Constitutional Right to Due Process in this case that
has otherwise brought great harm to Holzer and His life.

Respectfully Submitted,
oe

      
Case 2:11-cr-00516-JFB Document 114 Filed 07/17/19 Page 6 of 6 PagelD #: 2147

Laurence Holzer

|, Laurence Holzer, certify that on July 17, 2019 | hand delivered this letter to

United States District Court Judge Joseph Bianco
District Court, New York

For the Eastern District of New York,

Alfonse M. D’Amato Federal Courthouse,

100 Federal Plaza

Central Islip, New York 11722

US Justice Department

Office, Eastern District of New York
Alfonse M. D’Amato Federal Courthouse
100 Federal Plaza

Central Islip, New York 11722
